Filed 7/20/21 P. v. Shelton CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



 THE PEOPLE,                                                      B305679

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. BA344533)
           v.

 DWIGHT ROLLAND SHELTON,
 JR.

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Robert J. Perry, Judge. Dismissed.
     Nancy Tetreault, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
        In 2009, appellant Dwight Rolland Shelton was convicted of
more than 50 felony counts stemming from his participation in
fraudulent real estate transactions; the crimes included making
false financial statements (Pen. Code, § 532a, subd. (1))1, grand
theft of personal property (§ 487, subd. (a)), forgery (§ 470, subd.
(a)), offering a false or forged instrument for filing (§ 115, subd.
(a)), identity theft (§ 530.5, subd. (a)), attempted grand theft of
personal property (§§ 487, subd. (a), 664), and conspiracy to
commit a crime (§ 182, subd. (a)(1)). In connection with specified
counts, the jury also found that the value of the property involved
exceeded $150,000 (former § 12022.6, subd. (a)(2)), that the loss
exceeded $100,000 (§ 115, subd. (c)), and that the pattern of
related felony conduct involved the taking of more than $500,000
(§ 186.11, subd. (a)(2)). The trial court sentenced appellant to an
aggregate determinate prison term of 29 years, four months. We
affirmed his convictions and ordered errors in his abstract of
judgment corrected in 2012. (People v. Shelton (Apr. 10, 2012,
Nos. B222428 & B225438) [nonpub. opn.].)
        On December 17, 2019, appellant filed a “Motion for Relief
Under Proposition 36, 47 and 57 Base [sic] on Non-Violent
Committed Offense(s) Individual Value of Theft is Less than 950
Dollars.” Appellant contended he was entitled to relief under
Proposition 36 because the trial court had “imposed 4 years 4
month [sic] for the actual criminal act of grand theft, and
imposed a 25 years to life under the three strikes law,” which was
improper under Proposition 36 because his crimes were not
violent. He argued that he was entitled to relief under
Proposition 47 because each of his individual acts of theft
involved less than $950. Appellant also argued that he was

      1All   further statutory references are to the Penal Code.



                                   2
entitled to early parole consideration under Proposition 57
because his offenses were wobblers and he had completed the full
term for his primary offense.
       The trial court ordered the prosecution to file a response to
appellant’s motion. In that response, filed February 4, 2020, the
prosecution argued that the motion should be denied. It
contended that Proposition 36 did not apply to appellant’s case,
because he did not suffer prior strike convictions and was not
serving an indeterminate sentence; the court correctly denied
appellant’s previous request for relief under Proposition 472; and
the court lacked jurisdiction to grant relief under Proposition 57
because it did not authorize inmates to file petitions for
resentencing.
       Appellant subsequently filed an “Application for Relief
Under Proposition 57 and the Case Law Standard [in] In re
McGhee (2019) 34 Cal.App.5th 902.” In that filing, appellant
asserted that he had been improperly denied parole and
requested that the court require the Department of Corrections
and Rehabilitation to show cause why he should not be given a
parole date within 60 days. Among other attachments, appellant
included a “Nonviolent Decision Form” dated December 17, 2019
in which the Board of Parole Hearings denied parole based on its
finding that appellant posed a “current, and unreasonable risk of
significant criminal activity to the community.”
       The trial court took the matter under submission on
February 10, 2020. On February 18, 2020, it issued a written
ruling denying appellant’s motion. The court noted that it
considered the arguments raised in appellant’s “Application for

      2We  affirmed the trial court’s ruling in People v. Shelton
(Nov. 10, 2015, No. B262081) [nonpub. opn.]).



                                 3
Relief” as “additional points and authorities.” The court
concluded that none of the Propositions applied to appellant and
that his motion accordingly was meritless. Appellant timely
appealed.
      Appellant's appointed counsel filed a brief raising no issues
and invoking People v. Serrano (2012) 211 Cal.App.4th 496
(Serrano). Under Serrano, when appointed counsel raises no
issues in an appeal from an order denying post-judgment relief,
an appellate court need not independently review the record. (Id.
at 498; accord, People v. Scott (2020) 58 Cal.App.5th 1127, 1130-
1131, review granted March 17, 2021, S266853.) We directed
counsel to send the record and a copy of the brief to appellant,
and notified appellant of his right to file a supplemental brief
within 30 days. We have received no supplemental brief.
      Because neither appellant nor his counsel has raised any
claim of error, we dismiss the appeal as abandoned. (See
Serrano, supra, 211 Cal.App.4th at 503-504; People v. Kisling
(2015) 239 Cal.App.4th 288, 292 & fn. 3.)
                          DISPOSITION
      The appeal is dismissed.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                           COLLINS, J.

We concur:


MANELLA, P. J.


CURREY, J.




                                 4